United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARMENT OF THE NAVY, COMMANDER )
IN CHIEF, PACIFIC FL, Bremerton, WA,
)
Employer
)
___________________________________________ )
P.R., Appellant

Appearances:
Cathy Deno, for the appellant
Office of Solicitor, for the Director

Docket No. 07-1446
Issued: November 26, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 7, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decisions dated November 9, 2006 and March 2, 2007 denying
her occupational disease claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she
sustained an injury in the performance of duty causally related to factors of her federal
employment.
FACTUAL HISTORY
On September 14, 2005 appellant, then a 49-year-old inside machinist, rigger and
production material planner, filed an occupational disease claim alleging that she sustained pain
in her hips while loading and unloading trucks and getting on and off forklifts. She first became

aware of her condition and its relation to her work on November 1, 2004. Appellant did not stop
work.
In support of her claim, appellant submitted a report of work limitation from a physician,
whose signature is illegible, prescribing sedentary work and advising restrictions which included
no lifting. She also included a report of medical history, certificate of medical examination from
October 16, 1989, notification of personnel action, a position description and application for
federal employment. Appellant described her work duties at the employing establishment as a
rigger and material planner and alleged that she did not have any previous injuries.
In a September 21, 2005 treatment note, a physician whose signature is illegible, stated
that appellant presented with pain in the hips and indicated that it was ongoing since
November 2004. Appellant advised that her “supervisor needs limits placed because she has
trouble getting on or off forklift.”
In a September 11, 2005 report, Dr. Alan B. Wood, a Board-certified orthopedic surgeon,
determined that appellant had bilateral osteoarthritis of the hips, more symptomatic on the left,
morbid obesity, a history of depression and sleep apnea. He stated: “[that] in my opinion, there
[i]s no objective evidence to assume an association of her bilateral hip osteoarthritis with her
work.” Dr. Wood noted that he was unaware of any data to support such a correlation. The
Office also received x-rays of the pelvis dated September 14, 2005 from Dr. Stephanie D.
Flagg-Rhett, a diagnostic radiologist, who determined that appellant had advanced degenerative
changes of the hips, slightly greater on the left. The Office also received physical therapy notes
and position descriptions.
In reports dated October 3 to December 8, 2005, Dr. Michael McManus, Board-certified
in occupational medicine, diagnosed severe bilateral osteoarthritis of the hips and prescribed
limitations for work, which included not working in a confined space. On October 11, 2005 he
indicated that appellant presented with hip pain since November 2004. Dr. McManus advised
that she could return to work in a light-duty capacity. In an October 31, 2005 treatment note, he
provided work restrictions.
By decision dated January 24, 2006, the Office denied appellant’s claim for
compensation as the medical evidence did not establish that her hip condition was related to her
work duties.
On January 18, 2006 Dr. McManus reiterated that appellant had severe bilateral
osteoarthritis. He provided appellant work restrictions and advised that she did not show up for a
January 12, 2006 appointment. In a February 21, 2006 treatment note, Dr. Christopher Connelly,
a Board-certified neurologist, provided restrictions and advised that appellant should not work in
a confined space. In a treatment note dated March 8, 2006, he diagnosed osteoarthritis of the hip
and prescribed work restrictions. Appellant was seen by Dr. Thomas A. Snead, a Board-certified
family practitioner, on April 3, 2006. Dr. Sneed diagnosed osteoarthritis of the hip and
prescribed work restrictions.

2

On August 8, 2006 appellant requested reconsideration and submitted treatment notes
from a physician’s assistant.1 In a June 19, 2006 report, Dr. Garrett W. Duckworth, a specialist
in occupational medicine, diagnosed osteoarthritis of the hip and obesity. He noted that
appellant was post-laparoscopic gastric bypass. Dr. Duckworth released appellant to work with
restrictions. He submitted additional treatment reports.
In a letter dated April 14, 2006, addressed to her physician, appellant described her job
duties and requested an opinion regarding the causal relation of her condition to her work. In a
May 8, 2006 report, Dr. John J. Jiganti, Board-certified in adult reconstructive orthopedics,
opined that he would “certainly agree” that appellant’s hip condition was impacted by her work
environment. He explained that appellant’s condition might have occurred without her job;
however, “these activities would aggravate and/or accentuate the condition.” Dr. Jiganti stated:
“[i]t is very difficult to know for certain whether this condition would have happened at a much
later time had [appellant] not been doing this type of work. It is impossible to put any sort of
percentage on how [her] job has affected [her] hip, but I would say that it has contributed to the
acceleration of [her] arthritis.”
By letter dated September 5, 2006, the Office provided Dr. Jiganti with a statement
listing appellant’s job activities and requested that he discuss how her work contributed to the
acceleration of her arthritis. The Office requested that Dr. Jiganti explain his opinion and
provide objective findings to support his opinion.
In a September 8, 2006 report, Dr. Jiganti noted that appellant’s job as a production
material planner required “a lot of climbing, bending and lifting.” He opined that this “repetitive
work on her legs all day and ambulating on a hard surface would accelerate her arthritic
condition.” Dr. Jiganti noted that a more “sedentary type of job not requiring these specific
rigors would not accelerate the arthritic process as quickly.”
In a September 21, 2006 e-mail, Louis Fatrusso, an injury compensation manager,
contended that appellant’s description of the type of work that she did as a machinist was
exaggerated. He noted: “[that] [m]achinists do not continually stoop, bend or lift objects. Much
of the time is spent tending the machine as it grinds, or shapes the metal. Machinists will take
measurements and make machine adjustments most of their day. They also sit, stand and move
around during the work cycle.” Mr. Fatrusso also noted that appellant did not work as a “rigger”
for six consecutive years, but rather for intermittent periods. He explained that the position of a
production material planner was not a rigorous job as it did not require constant stooping,
bending, lifting or pulling on a daily basis and mainly did paperwork.

1

On February 26, 2006 appellant requested a hearing. By decision dated April 14, 2006, the Office denied
appellant’s request for a hearing on the grounds that it was untimely filed. On April 24, 2006 appellant requested
reconsideration and provided additional arguments which included that her request for a hearing was postmarked on
January 25, 2006. She also alleged that she had provided medical evidence which supported her claim. By decision
dated May 19, 2006, the Office denied appellant’s request for reconsideration. The Office determined that the
evidence was not relevant to warrant a merit review.

3

On October 18, 2006 the Office provided appellant with a copy of Mr. Fatrusso’s letter
and allotted 20 days for her to submit any comments. On November 1, 2006 appellant
responded, contending that she did not exaggerate the duties of her position.
By decision dated November 9, 2006, the Office denied modification of the January 24,
2006 decision.
On December 12, 2006 appellant requested reconsideration and submitted additional
evidence. In a treatment note dated September 14, 2006, Dr. Connelly provided work
restrictions, which included no work in a confined space. In a report dated March 24, 2006,
Dr. Jiganti noted appellant’s history of injury and treatment. He conducted a physical
examination and determined that appellant was obese and weighed 270 pounds. Dr. Jiganti
advised that appellant was being treated for her obesity and would undergo a gastric bypass
procedure. He found that appellant’s hips had a painful arc of motion and that it was much
worse on the right than the left. Dr. Jiganti diagnosed severe osteoarthritis on the right greater
than the left and opined that her condition would worsen overtime and required hip replacement.
In an October 25, 2006 report, he opined that appellant’s arthritic hips were “secondary to her
job as production material planner.” Dr. Jiganti also noted that appellant’s positions at work as
an inside machinist as well as a rigger equally contributed to the acceleration of her arthritic
condition. He reiterated that appellant was in need of hip replacement surgery.
In a disability certificate dated December 11, 2006, Dr. Lila Aflatooni, a general
practitioner, recommended light duty from December 6, 2006 to March 6, 2007. The Office also
received treatment notes dated December 15, 2006 from a physician’s assistant.
By decision dated March 2, 2007, the Office denied modification of the November 9,
2006 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained in
the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated upon
a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

4

statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
evidence required to establish causal relationship, generally, is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by the
claimant.5
ANALYSIS
The evidence establishes that appellant engaged in climbing, twisting, lifting and
stooping in her job. However, she submitted insufficient medical evidence to establish that her
osteoarthritis of her hips was caused or aggravated by the activities of her federal employment.
The medical evidence submitted by appellant included treatment notes from
Drs. McManus, Connelly, Snead, Duckworth and Aflatooni. However, these reports merely
reported findings on examination and did not provide any opinion regarding the cause of her
osteoarthritis condition. Medical reports not containing rationale on causal relation are entitled
to little probative value and are generally insufficient to meet an employee’s burden of proof.6
Appellant also submitted several reports from Dr. Jiganti, her treating physician. On
March 24, 2006 Dr. Jiganti noted appellant’s history of injury and treatment and conducted a
physical examination. However, he did not provide an opinion on causal relationship. In a
May 8, 2006 report, Dr. Jiganti advised that appellant’s hip condition was impacted by her work
environment. He noted that her condition might have occurred without her job; but opined that
“these activities would aggravate and/or accentuate the condition.” Dr. Jiganti added that it was
“impossible to put any sort of percentage on how [appellant’s] job has affected [her] hip” and
opined that “it has contributed to the acceleration of [her] arthritis.” The Board notes that he did
not provide adequate explanation as to how appellant’s work activities caused or aggravated her
condition. Appellant’s opinion is stated in speculative terms. To establish causal relationship, a
claimant must submit a physician’s report in which the physician reviews the employment
factors identified as causing the claimed condition and, taking these factors into consideration as
well as findings upon examination, explains whether the employment injury caused or
aggravated the diagnosed conditions and presents medical rationale in support of his or her
opinion.7 In a September 8, 2006 report, Dr. Jiganti noted that appellant’s job as a production
5

Id.

6

Lois E. Culver (Clair L. Culver), 53 ECAB 412 (2002).

7

J.M., 58 ECAB ___ (Docket No. 06-2094, issued January 30, 2007); D.E., 58 ECAB ___ (Docket No. 07-27,
issued April 6, 2007).

5

material planner required “a lot of climbing, bending and lifting” and opined that this “repetitive
work on her legs all day and ambulating on a hard surface would accelerate her arthritic
condition.” However, as noted, he did not present adequate medical rationale to explain how the
employment factors contributed to her hip condition.8 While Dr. Jiganti opined in his
October 25, 2006 report that appellant’s arthritic hips were “secondary to her job as production
material planner” and that the positions that she “held as an inside machinist as well as a rigger
equally contributed to the acceleration of this arthritic condition,” he did not explain how he
arrived at this conclusion. Thus, these reports are insufficient to meet an appellant’s burden of
proof.
In a September 3, 2005 report, Dr. Wood, a treating physician, diagnosed bilateral
osteoarthritis of the hip, morbid obesity, a history of depression and sleep apnea. The Board
notes that he did not provide any support that appellant’s hip condition was related to her
employment. Dr. Wood opined that “there’s no objective evidence to assume an association of
her bilateral hip osteoarthritis with her work.” Furthermore, he noted that he was unaware of any
data to support such a correlation. Appellant also submitted reports from a physician’s assistant.
However, a physician’s assistant is not a “physician” as defined under the Act. This opinion is
of no probative value.9
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.10
Neither the fact that the condition became apparent during a period of employment nor the belief
that the condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.11 Causal relationship must be substantiated by reasoned medical
opinion evidence, which is appellant’s responsibility to submit.
As there is no medical evidence explaining how appellant’s employment duties caused or
aggravated a hip condition, appellant has not met her burden of proof in establishing that she
sustained a medical condition in the performance of duty causally related to factors of her
employment.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained an injury in the performance of duty.

8

Id.

9

See Roy L. Humphrey, 57 ECAB ___ (Docket No. 05-1928, issued November 23, 2005).

10

See Joe T. Williams, 44 ECAB 518, 521 (1993).

11

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 2, 2007 and November 9, 2006 are affirmed.
Issued: November 26, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

